Exhibit 10.1

 
FIRST AMENDMENT TO
REAL PROPERTY PURCHASE AND SALE AGREEMENT
 
This First Amendment to Real Property Purchase and Sale Agreement (the “First
Amendment”) is made and entered into as of the 26th day of February, 2018, by
and between The State Media Company, a South Carolina corporation (“Seller”),
and Voltari Real Estate Holding LLC, a Delaware limited liability company
(“Buyer”).
 
 
RECITALS
 
 
A.          Seller and Buyer entered into a Real Property Purchase and Sale
Agreement, dated as of January 19, 2018 (the “Purchase Agreement”).
 
B.           Seller and Buyer desire to amend the Purchase Agreement to extend
each of the Review Period and the Closing Date (as each is defined therein) for
an additional thirty (30) days.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.
 
2. Extension of Review Period. Section 8.2.1 of the Purchase Agreement is hereby
deleted in its entirety and the following is substituted in place thereof:
 
“8.2.1 Review Period. Buyer shall have until March 30, 2018 (the “Review
Period”) to accept and approve, in Buyer’s sole discretion, the Property and the
results of any and all Studies with respect to the Property as Buyer may elect
to make or obtain, including without limitation, Studies regarding or concerning
zoning, building codes, design review standards, and other governmental
regulations; architectural, mechanical, building systems, and structural
inspections; engineering tests; availability of water and utilities; soils,
seismic and geologic condition; physical and environmental condition;
entitlements; ability to develop, improve or remodel the Property; marketing and
economic studies; and contracts and documents concerning the Property. Buyer, in
its sole and exclusive discretion, may terminate this Agreement, for any or no
reason, whatsoever, at any time, prior to 5:00 p.m. Eastern Time on March 30,
2018 (the “Review Period Deadline”). Upon any such termination of this Agreement
pursuant to Buyer’s rights under this Section 8.2.1, the Initial Deposit (and
any accrued interest thereon) shall be promptly returned to Buyer, and Buyer and
Seller shall have no further rights and obligations hereunder except those which
expressly survive termination of this Agreement. The failure of Buyer to
terminate this Agreement in writing prior to the Review Period Deadline shall
irrevocably be deemed to constitute Buyer’s (a) unconditional approval of its
Studies and the condition of the Property, (b) election to close its acquisition
of the Property subject to satisfaction of the other conditions set forth in
this Section 8.2, and (c) agreement that the Deposit is nonrefundable to Buyer
except as otherwise noted in Section 2.2.2 hereof. The cost of all such
inspections, tests and Studies shall be borne exclusively by Buyer.”
 
 

 
 
3. Extension of Closing. Section 3.1 of the Purchase Agreement is hereby deleted
in its entirety and the following is substituted in place thereof:
 
“3.1 Place and Date. The purchase and sale of the Property shall be completed in
accordance with Article 9 hereof (the “Closing”). The Closing shall occur by
mail through an escrow (the “Escrow”) with First American Title (the “Settlement
Agent”), whose address is Six Concourse Parkway, Suite 2150, Atlanta, GA 30328,
Attn: Leslie A. Hudson, or at such other place as Seller and Buyer agree in
writing, on the basis of a “deed and money” escrow closing. The Escrow shall be
deemed open on the date Buyer delivers the Initial Deposit to the Settlement
Agent. Subject to the conditions precedent described in Article 8 hereof, the
Closing shall occur not later than April 16, 2018, unless extended by Seller and
Buyer in writing (the date on which the Closing occurs being hereinafter
sometimes referred to as the “Closing Date”). In the event there exists a failed
condition to Buyer’s or Seller’s obligation and Buyer and Seller do not agree to
extend the Closing Date, or such failed condition exists after expiration of any
such extension, then the party for whose benefit such condition exists may waive
the condition or terminate this Agreement by written notice to the other party
and to the Settlement Agent. The Escrow shall be considered closed when the Deed
is recorded in the Official Records of Richland County, South Carolina
(“Official Records”).”
 
4. Seller’s Response Notice. Seller acknowledges receipt of the Defect Notice
from Brown Rudnick LLP, on behalf of Buyer, dated February 16, 2018 (the
“February 16 Defect Notice”). Notwithstanding anything to the contrary in
Section 5.2.2 of the Purchase Agreement, Seller shall have until March 2, 2018,
to deliver Seller’s Response Notice with respect to the February 16 Defect
Notice. If Seller fails to deliver said Seller's Response Notice by March 2,
2018, Seller shall be deemed to be unable to remove the disapproved exceptions
or matters set forth in the February 16 Defect Notice and Buyer shall have the
right to terminate the Purchase Agreement in accordance with Section 5.2.2 of
the Purchase Agreement.
 
5. Miscellaneous.
 
A.    Each of Seller and Buyer represents and warrants to the other that it has
not transferred or assigned its interests in, to and under the Purchase
Agreement and has full power and authority to enter into this First Amendment
and that the Purchase Agreement, as amended by this First Amendment, shall be
binding on Seller and Buyer, respectively.
 
B.   Terms not specifically defined within this First Amendment shall have the
meaning set forth in the Purchase Agreement.
 
C.   Except as herein specifically modified and amended, the Purchase Agreement
shall remain in full force and effect. From and after the date hereof, the term
"this Agreement" shall be deemed to refer to the Purchase Agreement, as amended
by this First Amendment . If and to the extent that any of the provisions of
this First Amendment conflict or are otherwise inconsistent with any provisions
of the Purchase Agreement, the provisions of this First Amendment shall prevail.
 
 
2

 
 
D.   This First Amendment shall be governed in all respects by the laws of the
State of South Carolina without regard to principles of conflict of law.
 
E.   This First Amendment may be executed in counterparts, and electronic
transmittal of the executed First Amendment by each party shall be sufficient to
create a valid and binding agreement.
 
F.    This First Amendment shall be binding upon the parties hereto and their
respective heirs, successors and assigns.
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY BLANK - SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

 
 
IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment on the
date first above written.
 
SELLER:
 
THE STATE MEDIA COMPANY,
a South Carolina corporation
 
 
 
By: /s/ Billie McConkey                   

Name: Billie McConkey
Its: Vice President and Secretary
 
 
BUYER:
 
VOLTARI REAL ESTATE HOLDING LLC,
a Delaware limited liability company
 
 
 
By: /s/ Peter Kaouris                         

Name: Peter Kaouris
Its: Chief Accounting Officer
 
 
 
 

 
 
 
 
 
4
